Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are directed to non-statutory subject matter.
Claims 15-20 are directed to “a computer readable storage medium”. The applicant's specification is silent about the definition of “a computer readable storage medium” and therefore may be broadly interpreted to include signal. As a result, the claims are directed to non-statutory subject matter. The examiner suggests the following amendment to claims 15-20: “a non-transitory computer readable storage medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shivanna et al (“Shivanna” US 2019/0324868 A1), published on October 24, 2019, in view of Gschwind et al (“Gschwind” US 9,524,195 B2), published on December 20, 2016.
As to claim 1, Shivanna discloses “receiving a request to write to a file; in response to the request to write to the file, determining that the file exists in a storage device; in response to the determination that the file exists in the storage device, mapping the file into a region of a non-volatile dual in-line memory module (NVDIMM)” in par. 0020 (“Any read/writes to the NVDIMM can go through the described NVDIMM Drivers or through the PMEM Aware File System or directly through a mmap interfaces provided by PMEM.  In one example, when a file is opened on a /dev/pmem device for write operation (PMEM Aware File System access) the filename with the range of PFNs it is mapped to is noted in Section A of the shared memory region by the File System…”).
It appears Shivanna does not explicitly disclose “initiating a transaction to write to the mapped file in the NVDIMM without acquiring a speculative lock on the mapped file”.
However, Gschwind “initiating a transaction to write to the mapped file in the NVDIMM without acquiring a speculative lock on the mapped file” in figure 4 (step 420).
Shivanna and Gschwind are analogous art because they are in the same field of endeavor, memory transaction management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to manage writing into the NVDIMM (disclosed by Shivanna) including “initiating a transaction to write to the mapped file in the NVDIMM without acquiring a speculative lock on the mapped file”, as suggested by Gschwind in order to improve memory transaction management (see Gschwind col. 28: 51-64).
Gschwind discloses “determining whether a conflict occurred in writing to the mapped file in the NVDIMM; in response to a determination that a conflict occurred, restarting the transaction to write to the mapped file in the NVDIMM without acquiring the speculative lock on the mapped file; and in response to a determination that no conflict occurred, committing changes made to the mapped file to the file in the storage device” in figure 4, col. 28.
As to claim 8, it is rejected for similar reason as claim 1.
As to claim 15, it is rejected for similar reason as claim 1.
As to claim 2, Shivanna discloses “mapping the file into a region of the NVDIMM includes mapping the file into a virtual dynamic shared object (vDSO)” in pars. [0019-0020]. 
As to claim 9, it is rejected for similar reason as claim 2.
As to claim 16, it is rejected for similar reason as claim 2.

As to claim 3, Gschwind discloses “wherein the determination that the conflict occurred includes a conflict between a transaction associated with a first thread and a transaction associated with a second thread, wherein restarting the transaction to write to the mapped file comprises: restarting the transaction associated with the first thread; and restarting the transaction associated with the second thread” in figure 4, step 470.
As to claim 10, it is rejected for similar reason as claim 3.
As to claim 17, it is rejected for similar reason as claim 3.

As to claim 4, Gschwind discloses “wherein the determination that the conflict occurred includes a conflict between a transaction associated with a first thread P201707477US01Page 16 of 21and a transaction associated with a second thread, wherein restarting the transaction to write to the mapped file comprises: completing the transaction associated with the first thread; and restarting the transaction associated with the second thread” in figure 4, col. 28.
As to claim 11, it is rejected for similar reason as claim 4.
As to claim 18, it is rejected for similar reason as claim 4.
As to claim 5, Shivanna discloses “wherein mapping the file into the region of the NVDIMM includes the mapping the file into the region of the NVDIMM using a write-back mode” in par. 0020, fig. 3.
As to claim 12, it is rejected for similar reason as claim 5.
As to claim 19, it is rejected for similar reason as claim 5.

As to claim 6, Gschwind discloses “wherein restarting the transaction to write to the mapped file comprises obtaining a lock on the mapped file after a predetermined number of failed transactions to write to the mapped file are detected” in col. 28.
As to claim 13, it is rejected for similar reason as claim 6.
As to claim 20, it is rejected for similar reason as claim 6.

As to claim 7, Gschwind discloses “wherein obtaining the lock on the mapped file comprises obtaining a spin-lock on the mapped file” in col. 28: 33-35 (action referred to as spinning).
As to claim 14, it is rejected for similar reason as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/